Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

 Response to Amendment
	This Non-Final rejection is filed in response to Request for Continued Examination (RCE) filed 01/26/2022.
	Claims 1, 14, and 20 are amended.
	Claims 7 and 19 are canceled.
	Claims 1-5,8-18 and 20 remain pending. 

Response to Arguments
	Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 01/26/2022, that prior art does not teach to, “display a user interface for creating a second multi-icon to be included in the array of icons, wherein the user interface simultaneously displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in a multi-window scheme, a preview area displaying a type of the second multi-icon to be created based on a first icon and a second icon from among the plurality of icons that are selected from the application selection area, and a layout area displaying selectable layout options of a multi-window corresponding to the selected first icon and the selected second icon of the plurality of icons, and

	Response to Argument 1, Applicant’s arguments have been fully considered,
however in light of the amendments, a newly found combination of prior art (U.S. Patent Application Publication NO. 2014/0325428 “Lee”, hereinafter Lee (‘428’), in light of U.S. Patent Application Publication NO. 2014/0053097 “Shin”, in light of Patent Application Publication NO. 20170277399 “Moon”) is applied to updated rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2014/0325428 “Lee”, hereinafter Lee (‘428’), in light of U.S. Patent Application Publication NO. 2014/0053097 “Shin”, in light of Patent Application Publication NO. 20170277399 “Moon”. 
Claim 1:
Lee (428) teaches an electronic device comprising:	 a display;	 a communication circuit;	 a processor electrically connected to the display and the communication circuit;	 and a memory electrically connected to the processor, wherein the memory is configured to store a first application program including a first user interface and a second application program including a second user interface, wherein the memory further stores instructions that, when executed, cause the processor to:	 receive a gesture input (i.e. para. [0179], Fig. 5A(b), a list region 510 is generated in such a manner that the list region 510 spreads out upward and downward from the center of the screen 151), wherein each of the icons has a first size (i.e. it is noted in Fig. 5A(c), that icons that are not pair icons 512 have a default size), a first multi-icon of the array of the icons includes a first icon image and a second icon image, the first icon image and second icon image having a second size smaller than the first size, the first icon image indicates the first application program, and the second icon image indicates the second application program (i.e. para. [0184], “pair icon 512, the user can select the pair icon 512 that includes the first icon corresponding to the first application and the second icon corresponding to the second application”, wherein it is noted that a first messaging application icon and a second tv application icon are smaller than a default icon size);	 receive an input to select the first multi-icon of the array of the icons (i.e. para. [0184], by touching on a pair icon 512, the user can select the pair icon 512);	 display the first user interface and the second user interface together on the display in response to the received input (i.e. para. [0186], the first application is executed on the first screen region 520, and the second application is executed on the second screen region 530…. the screen regions on which the first and second applications are executed are determined according to positions on the pair icon 512, in which the first and second icons are arranged, respectively);	and display a user interface (i.e. Figs. 6A(a-c)) (i.e. para. [0216-0221], it is noted that, “the user selects the pair 600, the first application is executed on the first screen region 630, and the second application is executed on the second screen region 640”, wherein, “the user can … change the positions of the first and second icons 610 and 620 included in the pair 600”, resulting in one of the plurality of selectable layout options of Fig. 6A(a-c)), 
While Lee (428) does teach to receive a gesture input, Lee (428) may not explicitly teach to receive a gesture input,
moving toward a center of the display from an edge of the display
However, Shin teaches to 
receive a gesture input moving toward a center of the display from an edge of the display (i.e. Fig. 4A,-B The input path may be a direction from the upper end of the center area to the lower end; para. [0056]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a gesture input moving toward a center of the display from an edge of the display to Lee (428)’s display of icons for multiple screen division with a gesture input moving toward a center of the display from an edge of the display to open a display of a row of icons as taught by Shin. One would have been motivated to combine Shin with Lee (428) and would have had a reasonable expectation of success in order to control the multi-tasking bar to be displayed on the display unit (Shin, para. [0038]).
While Lee (‘428’) teaches, icons corresponding to multiple applications, Lee (‘428’) and Shin may not explicitly teach to
display a user interface for creating a second multi-icon to be included  in the array of icons, wherein the user interface simultaneously displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in a multi-window scheme, a preview area displaying a type of the second multi-icon to be created based on a first icon and a second icon from among the plurality of icons that are selected from the application selection area, and a layout area displaying selectable layout options of a multi-window corresponding to the selected first icon and the selected second icon of the plurality of icons, and wherein the user interface includes a button to change an order of the selected first icon and the selected second icon of the plurality of icons
However, Moon teaches to 
display a user interface for creating a second multi-icon to be included  in the array of icons (i.e. para. [0146], “FIG. 5 is a diagram illustrating one example of a process for creating an integrated icon through an integrated application slot in a mobile terminal”, wherein it would be obvious to repeat the process and create a second integrated app icon like integrated icon 530), wherein the user interface simultaneously displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in a multi-window scheme, a preview area displaying a type of the second multi-icon to be created based on a first icon and a second icon from among the plurality of icons that are selected from the application selection area (i.e. para. [0146], Fig. 5a, it is noted that messenger application icon 511 and internet application icon 512 are displayed with a plurality of slots 520, wherein the slots 520 may display an integrated icon preview), and a layout area displaying selectable layout options of a multi-window corresponding to the selected first icon and the selected second icon of the plurality of icons (i.e. para. [0147], Fig. 5, “an integrated icon 530 can be created from the corresponding slot 521”, wherein a plurality of layouts may be selected as the web browser icon and the messenger icon may be disposed on the right half and the left half of the integrated icon 530 or the web browser icon and the messenger icon may be disposed on the right half and the left half of the integrated icon 530), and wherein the user interface includes a button to change an order of the selected first icon and the selected second icon of the plurality of icons (i.e. para. [0158], it is noted in Fig. 9-11, that “FIG. 11 (a), as the layout adjust menu 921 shown in FIG. 9 (b) is selected, an enlarged integrated icon 1110 can be displayed on the touchscreen 151”, wherein the layout adjust button 921 may lead to a user changing the layout order such that the messenger application takes up more space than the internet application).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a user interface for creating a second multi-icon to be included  in the array of icons, wherein the user interface simultaneously displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in a multi-window scheme, a preview area displaying a type of the second multi-icon to be created based on a first icon and a second icon from among the plurality of icons that are selected from the application selection area, and a layout area displaying selectable layout options of a multi-window corresponding to the selected first icon and the selected second icon of the plurality of icons, and wherein the user interface includes a button to change an order of the selected first icon and the selected second icon of the plurality of icons, to Lee (428)-Shin’s user interface for displaying layout options for a multi-window, and the display of a user interface for creating a second multi-icon to be included  in the array of icons, wherein the user interface simultaneously displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in a multi-window scheme, a preview area displaying a type of the second multi-icon to be created based on a first icon and a second icon from among the plurality of icons that are selected from the application selection area, and a layout area displaying selectable layout options of a multi-window corresponding to the selected first icon and the selected second icon of the plurality of icons, and wherein the user interface includes a button to change an order of the selected first icon and the selected second icon of the plurality of icons, as taught by Moon. One would have been motivated to combine Moon with Lee (428)-Shin and would have had a reasonable expectation of success as the combination provides a more convenient display of information to the user.

Claim 2:  
Lee (‘428’), Shin, and Moon teach the electronic device of claim 1.
Lee (‘428’) further teaches wherein the instructions, when executed, further cause the processor to: display the first user interface and the second user interface so as to have the same size as each other (i.e. it is noted in Fig. 5B(d) that multiple applications corresponding to the pair icon are executed on the divisional screen region are the same size; para. [0194]).  
 
Claim 3: 
Lee (‘428’), Shin, and Moon teach the electronic device of claim 2.
Lee (‘428’) further teaches wherein the first user interface and the second user interface contact with each other along a boundary extending perpendicular to the edge (i.e. it is noted that Fig. 5B(d) that the list region 510 is transformed into a bar shape, separating the first screen region 520 and the second screen region 530; para. [0209]).  

Claim 4: 
Lee (‘428’), Shin, and Moon teach the electronic device of claim 3.
Lee (‘428’) further teaches wherein the display is in a form of a rectangle having a first side with a first length and a second side with a second length longer than the first length, and wherein the edge is at least part of the second side (i.e. it is noted in Fig. 5B, that display unit 151 is a rectangle; para. [0239]).  

Claim 5: 
Lee (‘428’), Shin, and Moon teach the electronic device of claim 1.
Lee (‘428’) further teaches wherein at least one icon of the array of icons includes a folder icon (i.e. Fig. 6A, Pair icon 600; para. [0213]), and wherein the folder icon includes a plurality of icons indicating a plurality of application programs (i.e. Fig. 6A, the first icon 610 is arranged on the upper left portion of the pair 600, and the second icon 620 is arranged on the lower right portion; para. [0214]).  
 

Claim 8: 
Lee (‘428’), Shin, and Moon teach the electronic device of claim.
Lee (‘428’) further teaches wherein the user interface further includes a button for canceling selection of a selected application (i.e. the content received by the first and/or second manipulation units 131, 132 may be set in various ways. For example, the first manipulation unit 131 may be used to receive a command such as menu, home key, cancel, search, or the like; para. [0147]).  

Claim 9: 
Lee (‘428’), Shin, and Moon teach the electronic device of claim 1.
Shin further teach wherein the instructions, when executed, further cause the processor to: dim at least part of icons included in the application selection area (i.e. the icons of the activated application and the inactivated application may be displayed to be different in brightness, chroma, definition, and the like; para. [0048]).  
 
Claim 10:
Lee (‘428’), Shin, and Moon teach the electronic device of claim 9.
Shin further teaches wherein the instructions, when executed, further cause the processor to: dim an icon of the application program (i.e. and the inactivated application may be displayed to be different in brightness, chroma, definition, and the like; para. [0048]) when an application program (i.e. it is noted in Fig. 2, that Active area 142 and icon 141A are surrounded by a frame having a predetermined color, while inactive area 143, and icon 151 may be displayed to be different in brightness; para. [0048]) that does not support duplicate execution is selected by a user (It is noted in Fig. 12A, that if the icon of application A is attempted to be dragged into the display of application B, the display size of application B is reduced, preventing duplicate displays of application A; para. [0088].  
 
Claim 11:
Lee (‘428’), Shin, and Moon teach the electronic device of claim 9.
Shin further teaches wherein the instructions, when executed, further cause the processor to: dim an icon of another application program (i.e. the icons of the activated application and the inactivated application may be displayed to be different in brightness, chroma, definition, and the like; para. [0048]) 
Lee (‘428’) further teaches having a history in which an icon is created in conjunction with a selected application program (i.e. Fig. 8(d), the number of times that the execution occurs together with the execution of the first application being executed on the first screen region 820 and the number of times that the execution occurs together with the execution of the second application being executed on the second screen region 830 are output as diagrams; para. [0245]).  

Claim 12: 
Lee (‘428’), Shin, and Moon teach the electronic device of claim 1.
Lee (‘428’) further teaches wherein the user interface further includes a recommendation area for recommending another application program (i.e. a recommended or shared application is set in such a manner as to vary according to an image type selected by the user; para. [0276])  capable of being linked to a selected application program (i.e. if the user selects a portrait by applying the long touch to the portrait, for example, a profile of the corresponding person is output to the divisional screen region; para. [0276]).  

Claim 13: 
Lee (‘428’), Shin, and Moon teach the electronic device of claim 12.
Lee (‘428’) further teaches wherein the instructions, when executed, further cause the processor to: update the recommendation area (i.e. Fig. 11, second screen region 1160; para. [0266]) based on information about link history of an application program stored in the memory (i.e. it is noted in Fig. 11(b-d), that when the user touches on the text information "MOVIE" 1130, the screen 151 is automatically divided, and an application through which a movie ticket can be reserved is output to a new screen region 1160, or when the user touches on the text information "SINSA STATION" 1140, the screen 151 is automatically divided, and an application through which the way to the destination is searched for is output to the new screen region 1160; para. [0268-0269]) or the link probability of an application program provided by an external device.  
 
Claim 17: 
Lee (‘428’) and Moon teach the electronic device of claim 15.
Lee (‘428’) and Moon may not explicitly teach wherein the user input in the specified scheme is an input to select one option in a menu output in response to an input moving toward a center of the display from an edge of the display.  
However, Shin teaches
wherein the user input in the specified scheme is an input to select one option in a menu output in response to an input moving toward a center of the display from an edge of the display (i.e. Fig. 4A,-B The input path may be a direction from the upper end of the center area to the lower end; para. [0056]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the user input in the specified scheme is an input to select one option in a menu output in response to an input moving toward a center of the display from an edge of the display to Lee (428)-Moon’s display of icons for multiple screen division, with a gesture input moving toward a center of the display from an edge of the display to open a display of a row of icons as taught by Shin. One would have been motivated to combine Shin with Lee (428)-Moon and would have had a reasonable expectation of success in order to more conveniently control the multi-tasking bar to be displayed on the display unit.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2014/0325428 “Lee”, hereinafter Lee (‘428’), and further in light of U.S. Patent Application Publication NO. 20170277399 “Moon”, as applied to claim 14 above, and further in view of U.S. Patent Application Publication NO 2013/0135178 “Miyahara”, as previously cited in Non-final Rejection filed 5/06/2021.
Claim 18: 
Lee (‘428’) and Moon teach the electronic device of claim 14.
Lee (‘428’) and Moon do not explicitly teach wherein the processor is further configured to: output the user interface when a multi-touch is generated to a-the first icon associated with execution of a first application and a-the second icon associated with execution of a second application and a user input to overlap with the first icon and the second icon is generated.  
However, Miyahara teaches
wherein the processor is further configured to: output the user interface (i.e. Fig. 1, Display 11, 12) when a multi-touch (i.e. controller 15 monitors a drag and drop of the icon of an application into a region of pair icon 23; para. [0063]) is generated to a first icon associated with execution of a first application (i.e. Fig. 7B, AP-A, 41) and a second icon associated with execution of a second application (i.e. Fig. 7B, AP-B, 42) and a user input to overlap with the first icon and the second icon is generated (i.e. the pair icon, one application indication is displayed in a manner partially overlapping with the other application indication; para. [0076]).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine Lee (‘428’) and Moon in light of Miyahara to have wherein the processor is further configured to: output the user interface when a multi-touch is generated to a first icon associated with execution of a first application and a second icon associated with execution of a second application and a user input to overlap with the first icon and the second icon is generated. One would have been motivated to make this combination in order to give a user the advantage on a small display where the display area of that icon is limited. 

Claims 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2014/0325428 “Lee”, hereinafter Lee (‘428’), in light of U.S. Patent Application Publication NO. 20170277399 “Moon”, hereinafter Moon.
Claim 14: 
Lee (428) teaches an electronic device comprising:	a display (i.e. Display Unit 151; para. [0137]);	 a memory (i.e. Fig. 1, Memory 160); and	a processor (i.e. Fig. 1, Controller 180, processors units designed to perform the functions described herein. Embodiments may be implemented by the controller 180 itself; para. [0108]), wherein the processor is configured to: 
receive a user input in a specified scheme (i.e. the user can select the pair icon 512 that includes the first icon corresponding to the first application; para. [0184]);
and in response to the user input (i.e. para. [0222], the user can set the screen region on which the first and second applications are to be executed, by changing the positions of the first and second icons 610 and 620 included in the pair 600, display a user interface (i.e. Fig. 6A(a-c)), (i.e. para. [0216-0221], it is noted that, “the user selects the pair 600, the first application is executed on the first screen region 630, and the second application is executed on the second screen region 640”, wherein, “the user can … change the positions of the first and second icons 610 and 620 included in the pair 600”, resulting in one of the plurality of selectable layout options of Fig. 6A(a-c))
While Lee (‘428’) teaches, icons corresponding to multiple applications, Lee (‘428’) may not explicitly teach to
display a user interface for creating a second multi-icon to be included  in the array of icons, wherein the user interface simultaneously displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in a multi-window scheme, a preview area displaying a type of the second multi-icon to be created based on a first icon and a second icon from among the plurality of icons that are selected from the application selection area, and a layout area displaying selectable layout options of a multi-window corresponding to the selected first icon and the selected second icon of the plurality of icons, and wherein the user interface includes a button to change an order of the selected first icon and the selected second icon of the plurality of icons
However, Moon teaches to 
display a user interface for creating a second multi-icon to be included  in the array of icons (i.e. para. [0146], “FIG. 5 is a diagram illustrating one example of a process for creating an integrated icon through an integrated application slot in a mobile terminal”, wherein it would be obvious to repeat the process and create a second integrated app icon like integrated icon 530), wherein the user interface simultaneously displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in a multi-window scheme, a preview area displaying a type of the second multi-icon to be created based on a first icon and a second icon from among the plurality of icons that are selected from the application selection area (i.e. para. [0146], Fig. 5a, it is noted that messenger application icon 511 and internet application icon 512 are displayed with a plurality of slots 520, wherein the slots 520 may display an integrated icon preview), and a layout area displaying selectable layout options of a multi-window corresponding to the selected first icon and the selected second icon of the plurality of icons (i.e. para. [0147], Fig. 5, “an integrated icon 530 can be created from the corresponding slot 521”, wherein a plurality of layouts may be selected as the web browser icon and the messenger icon may be disposed on the right half and the left half of the integrated icon 530 or the web browser icon and the messenger icon may be disposed on the right half and the left half of the integrated icon 530), and wherein the user interface includes a button to change an order of the selected first icon and the selected second icon of the plurality of icons (i.e. para. [0158], it is noted in Fig. 9-11, that “FIG. 11 (a), as the layout adjust menu 921 shown in FIG. 9 (b) is selected, an enlarged integrated icon 1110 can be displayed on the touchscreen 151”, wherein the layout adjust button 921 may lead to a user changing the layout order such that the messenger application takes up more space than the internet application).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a user interface for creating a second multi-icon to be included  in the array of icons, wherein the user interface simultaneously displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in a multi-window scheme, a preview area displaying a type of the second multi-icon to be created based on a first icon and a second icon from among the plurality of icons that are selected from the application selection area, and a layout area displaying selectable layout options of a multi-window corresponding to the selected first icon and the selected second icon of the plurality of icons, and wherein the user interface includes a button to change an order of the selected first icon and the selected second icon of the plurality of icons, to Lee (428)-Shin’s user interface for displaying layout options for a multi-window, and the display of a user interface for creating a second multi-icon to be included  in the array of icons, wherein the user interface simultaneously displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in a multi-window scheme, a preview area displaying a type of the second multi-icon to be created based on a first icon and a second icon from among the plurality of icons that are selected from the application selection area, and a layout area displaying selectable layout options of a multi-window corresponding to the selected first icon and the selected second icon of the plurality of icons, and wherein the user interface includes a button to change an order of the selected first icon and the selected second icon of the plurality of icons, as taught by Moon. One would have been motivated to combine Moon with Lee (428)-Shin and would have had a reasonable expectation of success as the combination provides a more convenient display of information to the user.

Claim 15: 
Lee (‘428’) and Moon teach the electronic device of claim 14.
Lee (‘428’) further teaches wherein the user input in the specified scheme is generated to a first icon associated with execution of a first application (i.e. the user selects the pair 600, the second application is executed on the first screen region 630, and the first application is executed on the second screen region 640; para. [0218]).  .  

Claim 16:
 Lee (‘428’) and Moon teach the electronic device of claim 15.
Lee (‘428’) further teaches wherein the user input in the specified scheme is an input to select one of options generated (i.e. Fig. 7, Icons 710, 720)  after a long press input (i.e. Fig. 7, when the user selects the icon 732 corresponding to the messenger application by applying a long touch or a short touch to the icon 732; para. [0237]) or a 3-dimensional (3D) pressure input is generated to the first icon.  

Claim 20:
	Claim 20 is the method claim reciting similar limitations to claim 14 and is rejected for similar reasons

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171